                                                    Case 19-10176-R Document 39 Filed in USBC ND/OK on 08/06/20 Page 1 of 1
                                                                                    FORM 1
                                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                          Page:        1
                                                                                                 ASSET CASES
Case No:             19-10176         R   Judge: DANA L. RASURE                                                                                 Trustee Name:                     STEVEN W. SOULE, TRUSTEE
Case Name:           AGHA, NAJIB S.                                                                                                            Date Filed (f) or Converted (c):   02/01/19 (f)
                                                                                                                                               341(a) Meeting Date:               03/05/19
For Period Ending: 06/30/20                                                                                                                    Claims Bar Date:                   12/03/19



                                          1                                                 2                            3                          4                         5                                   6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                               Asset Description                                     Unscheduled            Less Liens, Exemptions,             Abandoned                Received by               Gross Value of Remaining Assets
                   (Scheduled and Unscheduled (u) Property)                            Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. Single-family home,                                                                   326,000.00                          269,008.00                                                0.00                      269,008.00
 Subdivision: GREENS AT CEDAR
 2. Subdivision: WILLOW CREEK RESUB LIVINGSTON PARK B2                                     31,500.00                                0.00                                                0.00                    FA
 3. Subdivision: UNPLATTEDLegal: BEG 35E NWC SW TH S22                                    256,000.00                          152,000.00                                                0.00                      152,000.00
 4. household goods and furnishings                                                          2,200.00                               0.00                                                0.00                    FA
 5. desktop computer                                                                            100.00                              0.00                                                0.00                    FA
 6. clothing                                                                                    400.00                              0.00                                                0.00                    FA
 7. Arvest Bank #5022 (Quality Car Deal Inc.)                                                     0.14                              0.00                                                0.00                    FA
 8. IBC Bank #1616 (business checking, joint account w                                          644.00                              0.00                                                0.00                    FA
 9. Leena's Mediterranean Grill chairs, tables, (equip                                       3,100.00                               0.00                                                0.00                    FA
 10. Quality Car Deal: Used cars (these cars are bought                                    24,375.00                           Unknown                                                  0.00                Unknown

                                                                                                                                                                                                 Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $644,319.14                         $421,008.00                                               $0.00                    $421,008.00
                                                                                                                                                                                                 (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Trustee hiring auctioneer to sell real estate.


   Trustee is investigating equity in non-homestead real estate and business.


   Initial Projected Date of Final Report (TFR): 02/28/20           Current Projected Date of Final Report (TFR): 11/30/20




LFORM1                                                                                                                                                                                                                         Ver: 22.02e
